PER CURIAM.
Following this court’s opinion reported in T-Jett Enterprises v. Ernest and Stewart, Inc., 543 So.2d 890 (Fla. 3d DCA 1989), the matter recurred in the trial court on a motion to enforce mandate. As a result the trial court ordered the garnished funds to be held in escrow by several orders. The defendant appeals the last of these orders which we treat as a motion to enforce mandate, see Article V, Section 4 of the Florida Constitution, and we remand with instructions to return the funds garnished to the garnishee, as though the garnishment had not taken place in the first instance. Silverman v. Lichtman, 296 So.2d 495 (Fla. 3d DCA 1974).
Reversed and remanded with directions.